Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 
Claim Interpretation (“If” statements)
6.	Some claims contain “If” statements. It is not clear whether the functional language recited afterwards is optional step or required functionality. Examiner read the functional language recited afterwards (after “IF”) is optional step. The “If statement” will never occur; according to the broadest reasonable interpretation by the examiner since it is optional. Therefore, limitations after “if” are not given any patentable weight. For the purpose of expediting the processing of the application, Claims have been rejected in view of the prior art (see below) based on a broader interpretation that meets the claimed subject matter as interpreted by the Examiner. Examiner recommend replacing “If” with “When”. 
Claim Objection
7. 	Claims 5, 10, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6, 18, 19 are also allowed since they depend upon the above claims. 

	Claim Rejection- 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 9, 11, 12, 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship (Pub No. US 20160255593) and further in view of Pelletier (Pub No. . 
Regarding claim 1, Blankenship discloses an uplink transmission method, comprising: determining, by a terminal device according to an expected sending power of each uplink among a plurality of uplinks, an actual sending power of the each uplink (Fig. 22-23: Calculate Tx Power for multiple UL) (Para. 138-140: Expected sending power of each uplink among a plurality of uplinks[Wingdings font/0xE0] the wireless device 12 transmits the uplink transmissions to the MeNB 14 and the SeNB 14 over the respective links based on calculated Tx power. Calculate Tx power for multiple links separately); and sending, by the terminal device, signal on the each uplink using the actual sending power of the each uplink (Fig. 22-23: TX UpLink to MeNB & SeNB using calculated power level) & (Para. 138-140: Tx power for each UL channel) & (Para. 68).
Blankenship is silent regarding the plurality of uplinks correspond to a same carrier wave. 
In a similar field of endeavor, Pelletier discloses the plurality of uplinks correspond to a same carrier wave (Para. 17: At least two Uplink carriers in the same band-same carrier frequency).  
At the time of filling, it would have been obvious to control power to control transmission in the wireless communication system when using same carrier frequency to have minimum interference in the system during uplink transmission. 
Regarding claim 11, Claim 11 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 20, Claim 20 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2, Blankenship remains as applied above and continues to disclose that the determining, by a terminal device according to an expected sending power of each uplink among a plurality of uplinks (Fig. 22-23), an actual sending power of the each uplink comprises: determining the actual sending power of the each uplink by the terminal device according to the (Fig. 23: Calculate the Tx power UL transmission),  and a maximum sending power of the terminal device (UE) (Fig. 23: Max Allowed power calculate and compare), wherein the maximum sending power of the UE is indicative of a maximum sending power available for the terminal device to simultaneously send signal on the plurality of uplinks (Para. 46: The first and second links are simultaneous or concurrent links to the first and second wireless network nodes, Determining a first maximum transmit power level for the first link from the wireless device to the first wireless network node and a second maximum transmit power level for the second link from the wireless device to the second wireless network node).
Regarding claim 3, Blankenship discloses the determining the actual sending power of the each uplink by the terminal device according to the expected sending power of the each uplink (Fig. 22: Tx power) and a maximum sending power of the terminal device (UE) comprises: determining, by the terminal device, a sending power obtained by multiplying the expected sending power of the each uplink by a same adjustment factor as the actual sending power of the each uplink when a sum of the expected sending power of the each uplink is greater than the maximum sending power of the UE, wherein a sum of the actual sending power of the each uplink is not greater than the maximum sending power of the UE (Para. 120-21: a sending power obtained by multiplying the expected sending power) & (Fig. 23: Actual sending power of the each uplink is not greater than the maximum sending power of the UE).
Regarding claim 9, Blankenship discloses the each uplink among the plurality of uplinks respectively corresponds to a respective maximum sending power (Para. 119: Max power), and the determining, by a terminal device according to an expected sending power of each uplink among a plurality of uplinks (Para. 120: Plurality of UP links P_MeNB & P_SeNB), an actual Maximum sending power corresponding to the each uplink).
Regarding claim 12, Blankenship discloses the each uplink among the plurality of uplinks respectively corresponds to a respective maximum sending power and, when only a first uplink among the plurality of uplinks needs uplink transmission, the determining module processor is further configured to: determine a first sending power as an actual sending power of the first uplink when an expected sending power of the first uplink is greater than a maximum sending power of the UE (Para. 138-140), wherein the first sending power is not greater than the maximum sending power of the UE (Fig. 22-23); or determine the expected sending power of the first uplink as the actual sending power of the first uplink when the expected sending power of the first uplink is not greater than the maximum sending power of the UE (Fig. 23: Calculate the Tx power UL transmission and compare with the max power. When power is not greater than max power, control uplink transmission).

Regarding claim 13, Blankenship discloses the each uplink respectively corresponds to a respective maximum static power, and the determining module processor is further configured to: determine the actual sending power of the each uplink according to the expected sending power of the each uplink and the respective maximum static power corresponding to the each uplink (Para. 138-140) & (Fig. 23: Calculate the Tx power UL transmission and compare with the max power. When power is not greater than max power, control uplink transmission).
s 4, 7, 8, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship (Pub No. US 20160255593), in view of Pelletier (Pub No. 2010/0273520) and further in view of Nishio (Pub No. 2014/0376471). 
Regarding claim 4, Blankenship is silent regarding the determining the actual sending power of the each uplink by the terminal device according to the expected sending power of the each uplink and a maximum sending power of the terminal device (UE) comprises: determining the actual sending power of the each uplink by the terminal device according to the expected sending power of the each uplink, the maximum sending power of the UE, and a priority of the each uplink.
Nishio discloses the determining the actual sending power of the each uplink by the terminal device according to the expected sending power of the each uplink and a maximum sending power of the terminal device (UE) comprises: determining the actual sending power of the each uplink by the terminal device according to the expected sending power of the each uplink, the maximum sending power of the UE (Para. 10 & 8: actual power & Max power), and a priority of the each uplink (Para. 64: priority of the each uplink).
At the time of filling, it would have been obvious to use actual transmission power to control transmission in the system to have lower interference in the communication. 
Regarding claim 7, Blankenship discloses the priority of the each uplink is configured by a network device or determined by the terminal device (Para. 68: priority configured by a wireless device).
Regarding claim 8, Blankenship discloses the preset rule is indicative of determining the priority of the each uplink the priority of the each uplink is determined by the terminal device according to at least one of: a physical uplink control channel (PUCCH) format used by the PUCCH has a higher priority than PUSCH with Uplink Control Information).

Regarding claim 14, Blankenship discloses a sum of the maximum static power corresponding to the each uplink is less than the maximum sending power of the UE (Fig. 23: Max power compare); a dynamic power adjustment amount is obtained by subtracting the sum of the maximum static power corresponding to the each uplink from the maximum sending power of the UE (Fig. 27: dynamic power adjustment) & (Para. 172: Power calculation by subtracting the sum of the maximum static power).
Blankenship is silent regarding the dynamic power adjustment amount is used for dynamically adjusting the sending powers of the plurality of uplinks.
Nishio discloses the dynamic power adjustment amount is used for dynamically adjusting the sending powers of the plurality of uplinks (Para. 12 & 57: adjustment amount is used for dynamically adjusting the sending powers).
At the time of filling, it would have been obvious to use power control system in the wireless communication for robust communication and minimize interference. 
Regarding claim 16, Blankenship is silent regarding the determining module processor is specifically configured to: determine the actual sending power of the each uplink according to the expected sending power of the each uplink, the respective maximum static power corresponding to the each uplink, and a priority of the each uplink.
Nishio discloses the determining module processor is specifically configured to: determine the actual sending power of the each uplink according to the expected sending power of the each uplink, the respective maximum static power corresponding to the each uplink, and a (Para. 10 & 8: actual power & Max power) & (Para. 64: priority of the each uplink).
At the time of filling, it would have been obvious to use actual transmission power to control transmission in the system to have lower interference in the communication. 


CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 



/MD K TALUKDER/            Primary Examiner, Art Unit 2648